DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
On page 1, line 23, “depend” may have been intended to be “defend”. 
On page 7, line 9, “It The” should be grammatically reworded.
Page 14, line 16, discloses “the lower 16 bits, also referred to as the first bit”. However, it is unclear as to how a plurality of bits can be referred to as a bit. Also see the later disclosure of “first bit” on page 14, line 19 (and page 14, line 21).
Page 14, lines 17-18, discloses “the upper 16 bits, also referred to as the second bit”. However, it is unclear as to how a plurality of bits can be referred to as a bit. 
On page 14, line 21, “first” may have been intended to be “second”. 
On page 15, line 16, “forgoing” may have been intended to be “foregoing”. 
On page 16, line 12, “output interface device 130” should be “output interface device 140”.
On page 16, line 19, “expert” should be “an expert”.
On page 16, line 22, “embodiment s” should be “embodiments”.
On page 17, line 4, “embodiment s” should be “embodiments”.
On page 17, line 6, “embodiment s” should be “embodiments”.
On page 17, line 8, “embodiment s” should be “embodiments”.
On page 19, line 13, “embodiment s” should be “embodiments”.
On page 19, line 15, “embodiment s” should be “embodiments”.
On page 20, line 4 (two instances), “embodiment s” should be “embodiments”.
On page 20, line 7, “embodiment s” should be “embodiments”.
On page 20, line 10, “embodiment s” should be “embodiments”.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Note that embedded devices and instruction expansion (which could be interpreted to refer to many general well-known concepts, such as instruction decoding) were well-known to one of ordinary skill in the art before the effective filing date of the claimed invention.

Drawings
The drawings are objected to because:
Regarding the last column of FIG. 2 and the Meminstcfg block of FIG. 3, numbers, letters, and reference characters should not be placed upon hatched or shaded surfaces. When necessary, a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. (Note that these Figures appear to widespread, given that they characterize the well-known open source instruction set architecture RISC-V.) See MPEP § 608.02(g).  
In FIG. 3, it is unclear as to why Region #15 does not have a dashed border, in view of the example mask at the bottom of the figure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-5 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 2, “different regions” should be “the different regions” for antecedent basis clarity.
In claim 2, line 2, “a memory” should be “the memory” for antecedent basis clarity.
Claims 3-4 are objected to for failing to alleviate the objections of claim 2 above.

In claim 4, line 2, “different regions” should be “the different regions” for antecedent basis clarity.
In claim 4, line 2, “a memory” should be “the memory” for antecedent basis clarity.

In claim 5, line 3, “different regions” should be “the different regions” for antecedent basis clarity.
In claim 5, line 3, “a memory” should be “the memory” for antecedent basis clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A method for expanding an instruction for an embedded device, comprising: setting a first instruction group and a second instruction group; and allocating different regions of a memory for each of the first instruction group and the second instruction group using a preset register so that the first instruction group and the second instruction group access different regions of the memory” in lines 1-7. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to how the recited setting and allocating reflect “expanding” an instruction.
Claims 2-8 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 3 recites the limitation “the first bit comprises a set number of lower bits of the preset register” in line 2. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for a bit to comprise multiple bits.
Claim 3 recites the limitation “the second bit comprises a set number of upper bits of the preset register” in line 3. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for a bit to comprise multiple bits.

Claim 4 recites the limitation “adjusting a value of the first bit of the preset register to indicate a region of the memory to which an instruction of the first instruction group is accessible” in lines 3-4. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an instruction to be accessible to a region of memory. 
Claim 4 recites the limitation “adjusting a value of the second bit of the preset register to indicate a region of the memory to which an instruction of the second instruction group is accessible” in lines 3-4. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an instruction to be accessible to a region of memory. 

Claim 5 recites the limitation “setting a special instruction accessible to the preset register” in line 2. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an instruction to be accessible to a register. For example, it is indefinite as to what it means to “set” a special instruction. For example, it is indefinite as to what makes an instruction a “special” instruction.

Claim 6 recites the limitation “existing instructions” in line 3. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to how “existing” is meant to further limit the metes and bounds of the claims, given that instructions must necessarily exist in order to be set to an instruction group. Alternatively, note that whether instructions are “existing” or “non-existing” changes with time — instructions that do not exist at the current time may exist at a later time. Examiner submits that it would be unclear as to whether a hypothetical same invention with the same instructions in the first instruction group, if one of those instructions was newly invented at the time of the hypothetical same invention, would read on the claim.
Claim 6 recites the limitation “adding a group including at least one additional instruction in addition to the first instruction group” in lines 3-5. However, it is indefinite as to whether the group includes a) both at least one additional instruction and instructions in the first instruction group, or b) at least one additional instruction, none of which are part of the first instruction group, or c) something else.

Claim 8 recites the limitation “the instruction is an instruction based on a reduced instruction set computer-V (RISC-V) architecture” in lines 2-3. However, the metes and bounds of this limitation are indefinite, as it is unclear as to what it means for an instruction to be “based on” a reduced instruction set computer-V (RISC-V) architecture. For example, it is unclear as to whether the instruction is implemented within a RISC-V architecture, or whether the instruction was created using an instruction with some level of similarity in the RISC-V architecture as a base in some manner (but the embedded device upon which the recited instruction is implemented is not necessarily implemented with a RISC-V architecture), or whether the recited instruction was not created using an instruction with some level of similarity in the RISC-V architecture as a base in some manner, but the recited instruction is compliant with certain instruction formats in the RISC-V architecture (but the embedded device upon which the recited instruction is implemented is not necessarily implemented with a RISC-V architecture), or so forth. Examiner notes that it would also be difficult to determine whether a same recited instruction in a hypothetical prior art reference had its conceptual provenance in a RISC-V architecture. 

Claim 9 recites the limitation “An apparatus for expanding an instruction for an embedded device, comprising: a memory; and a processor connected to the memory and configured to expand an instruction, wherein the processor is configured to set a first instruction group and a second instruction group and allocate different regions of the memory for each of the first instruction group and the second instruction group using a preset register so that the first instruction group and the second instruction group access different regions of the memory” in lines 1-10. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to how the recited setting and allocating reflect “expanding” an instruction.
Claim 9 recites the limitation “an instruction” in lines 4-5. However, it is indefinite as to whether this instruction is the same as or different from “an instruction” as recited in claim 9, line 1. If the same, antecedent basis language should be used.
Claims 10-15 are rejected for failing to alleviate the rejections of claim 9 above.

Claim 11 recites the limitation “the first bit comprises a set number of lower bits of the preset register” in line 2. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for a bit to comprise multiple bits.
Claim 11 recites the limitation “the second bit comprises a set number of upper bits of the preset register” in line 3. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for a bit to comprise multiple bits.

Claim 12 recites the limitation “adjust a value of the first bit of the preset register to indicate a region of the memory to which an instruction of the first instruction group is accessible” in lines 2-4. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an instruction to be accessible to a region of memory. 
Claim 12 recites the limitation “adjust a value of the second bit of the preset register to indicate a region of the memory to which an instruction of the second instruction group is accessible” in lines 4-6. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an instruction to be accessible to a region of memory. 

Claim 13 recites the limitation “set a special instruction accessible to the preset register” in lines 2-3. However, the metes and bounds of this limitation are indefinite. For example, it is indefinite as to what it means for an instruction to be accessible to a register. For example, it is indefinite as to what it means to “set” a special instruction. For example, it is indefinite as to what makes an instruction a “special” instruction.

Claim 14 recites the limitation “existing instructions” in line 2. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to how “existing” is meant to further limit the metes and bounds of the claims, given that instructions must necessarily exist in order to be set to an instruction group. Alternatively, note that whether instructions are “existing” or “non-existing” changes with time — instructions that do not exist at the current time may exist at a later time. Examiner submits that it would be unclear as to whether a hypothetical same invention with the same instructions in the first instruction group, if one of those instructions was newly invented at the time of the hypothetical same invention, would read on the claim.
Claim 14 recites the limitation “add a group including at least one additional instruction in addition to the first instruction group” in lines 2-3. However, it is indefinite as to whether the group includes a) both at least one additional instruction and instructions in the first instruction group, or b) at least one additional instruction, none of which are part of the first instruction group, or c) something else.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendorf et al. (Wendorf) (US 5845129).
Consider claim 1, Wendorf discloses a method for expanding an instruction for an embedded device (col. 2, line 24, embedded systems; col. 4, line 31, decodes the instruction), comprising: setting a first instruction group and a second instruction group (col. 3, lines 9-14, grouping the threads into protection domains, each of the threads in a protection domain having the same rights to access memory as the other threads in that protection domain, so that each thread in a protection domain can access all the information available to the others); and allocating different regions of a memory for each of the first instruction group and the second instruction group using a preset register so that the first instruction group and the second instruction group access different regions of the memory (col. 4, lines 53-62, access list table 109 contains the read/write access permissions for each page. In particular, each of the entries 109-1 through 109-N specifies the read/write permissions for one page of memory. Table 1 shows an exemplary embodiment of access list table 109 as shown in Table 1. The access list table is arranged so that its row index is the page number and its columns are indexed by a double index including the protection domain as primary index and whether the access is a read or a write as the secondary index; col. 5, line 26, protection domain register; col. 22-24, domain access list 115 a register which stores one row of access list table 109).

Consider claim 2, Wendorf discloses the method of claim 1, wherein the allocating of different regions of a memory comprises allocating a first bit of the preset register to the first instruction group and allocating a second bit of the preset register to the second instruction group (col. 22-24, domain access list 115 a register which stores one row of access list table 109; Table 1, which shows a row containing a bit allocated to a first protection domain and a bit allocated to a second protection domain).

Consider claim 3, Wendorf discloses the method of claim 2, wherein the first bit comprises a set number of lower bits of the preset register, and the second bit comprises a set number of upper bits of the preset register (Table 1, R and W bits corresponding to each protection domain).

Consider claim 4, Wendorf discloses the method of claim 2, wherein the allocating of different regions of a memory comprises adjusting a value of the first bit of the preset register to indicate a region of the memory to which an instruction of the first instruction group is accessible and adjusting a value of the second bit of the preset register to indicate a region of the memory to which an instruction of the second instruction group is accessible (col. 5, lines 54-57, if the protection domain that is executing is entitled to perform the requested access, the value obtained from domain access list 115 will indicate that the access is valid, e.g., a logic 1).

Consider claim 5, Wendorf discloses the method of claim 1, further comprising setting a special instruction accessible to the preset register, wherein the allocating of different regions of a memory comprises performing memory region allocation for each of the first instruction group and the second instruction group using the preset register based on the special instruction (col. 2, lines 16-17, each thread being a sequence of executing instructions; col. 3, lines 34-37, during operation, when a request to access memory is issued by an executing thread, it is determined whether or not the protection domain of the executing thread has permission to perform the requested type of access; col. 5, line 26, protection domain register; col. 22-24, domain access list 115 a register which stores one row of access list table 109).

Consider claim 6, Wendorf discloses the method of claim 1, wherein the setting comprises setting existing instructions to the first instruction group, adding a group including at least one additional instruction in addition to the first instruction group, and setting the added group to the second instruction group (col. 3, lines 9-14, grouping the threads into protection domains, each of the threads in a protection domain having the same rights to access memory as the other threads in that protection domain, so that each thread in a protection domain can access all the information available to the others).

Consider claim 7, Wendorf discloses the method of claim 1, wherein the setting comprises setting unsecured instructions to the first instruction group and setting secured instructions to the second instruction group (col. 5, Table 1, which shows unsecured instructions in protection domain 1, in that the instructions cannot access Page 0, and which shows secured instructions in protection domain M, in that the instructions can access Page 0).

Consider claim 9, Wendorf discloses an apparatus for expanding an instruction for an embedded device (col. 2, line 24, embedded systems; col. 4, line 31, decodes the instruction), comprising: a memory (col. 3, line 11, memory); and a processor connected to the memory (col. 4, line 7, processor) and configured to expand an instruction (col. 2, line 24, embedded systems; col. 4, line 31, decodes the instruction), wherein the processor is configured to set a first instruction group and a second instruction group (col. 3, lines 9-14, grouping the threads into protection domains, each of the threads in a protection domain having the same rights to access memory as the other threads in that protection domain, so that each thread in a protection domain can access all the information available to the others) and allocate different regions of the memory for each of the first instruction group and the second instruction group using a preset register so that the first instruction group and the second instruction group access different regions of the memory (col. 4, lines 53-62, access list table 109 contains the read/write access permissions for each page. In particular, each of the entries 109-1 through 109-N specifies the read/write permissions for one page of memory. Table 1 shows an exemplary embodiment of access list table 109 as shown in Table 1. The access list table is arranged so that its row index is the page number and its columns are indexed by a double index including the protection domain as primary index and whether the access is a read or a write as the secondary index; col. 5, line 26, protection domain register; col. 22-24, domain access list 115 a register which stores one row of access list table 109).

Consider claim 10, Wendorf discloses the apparatus of claim 9, wherein the processor is configured to allocate a first bit of the preset register to the first instruction group and allocate a second bit of the preset register to the second instruction group (col. 22-24, domain access list 115 a register which stores one row of access list table 109; Table 1, which shows a row containing a bit allocated to a first protection domain and a bit allocated to a second protection domain).

Consider claim 11, Wendorf discloses the apparatus of claim 10, wherein the first bit comprises a set number of lower bits of the preset register, and the second bit comprises a set number of upper bits of the preset register (Table 1, R and W bits corresponding to each protection domain).

Consider claim 12, Wendorf discloses the apparatus of claim 10, wherein the processor is configured to adjust a value of the first bit of the preset register to indicate a region of the memory to which an instruction of the first instruction group is accessible and adjust a value of the second bit of the preset register to indicate a region of the memory to which an instruction of the second instruction group is accessible (col. 5, lines 54-57, if the protection domain that is executing is entitled to perform the requested access, the value obtained from domain access list 115 will indicate that the access is valid, e.g., a logic 1).

Consider claim 13, Wendorf discloses the apparatus of claim 9, wherein the processor is further configured to set a special instruction accessible to the preset register, and perform memory region allocation for each of the first instruction group and the second instruction group using the preset register based on the special instruction (col. 2, lines 16-17, each thread being a sequence of executing instructions; col. 3, lines 34-37, during operation, when a request to access memory is issued by an executing thread, it is determined whether or not the protection domain of the executing thread has permission to perform the requested type of access; col. 5, line 26, protection domain register; col. 22-24, domain access list 115 a register which stores one row of access list table 109).

Consider claim 14, Wendorf discloses the apparatus of claim 9, wherein the processor is configured to set existing instructions to the first instruction group, add a group including at least one additional instruction in addition to the first instruction group, and set the added group to the second instruction group (col. 3, lines 9-14, grouping the threads into protection domains, each of the threads in a protection domain having the same rights to access memory as the other threads in that protection domain, so that each thread in a protection domain can access all the information available to the others).

Consider claim 15, Wendorf discloses the apparatus of claim 9, wherein the processor is configured to set unsecured instructions to the first instruction group and set secured instructions to the second instruction group (col. 5, Table 1, which shows unsecured instructions in protection domain 1, in that the instructions cannot access Page 0, and which shows secured instructions in protection domain M, in that the instructions can access Page 0).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendorf as applied to claim 1 above, and further in view of Gray (US 20170220499 A1).
Consider claim 8, Wendorf discloses the method of claim 1 — see above — but does not disclose the instruction is an instruction based on a reduced instruction set computer-V (RISC-V) architecture.
On the other hand, Gray discloses a reduced instruction set computer-V (RISC-V) architecture ([0013], line 7, RISC-V ISA).
Gray’s teaching is a good choice because it is an open ISA; it is modern; extensible; designed for a spectrum of use cases; and it has a comprehensive infrastructure of specifications, test suites, compilers, tools, simulators, libraries, operating systems, and processor and interface intellectual property (IP) cores (Gray, [0013], lines 7-12, the RISC-V ISA is a good choice. It is an open ISA; it is modern; extensible; designed for a spectrum of use cases; and it has a comprehensive infrastructure of specifications, test suites, compilers, tools, simulators, libraries, operating systems, and processor and interface intellectual property (IP) cores).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gray with the invention of Wendorf, because the RISC-V ISA is an open ISA; it is modern; extensible; designed for a spectrum of use cases; and it has a comprehensive infrastructure of specifications, test suites, compilers, tools, simulators, libraries, operating systems, and processor and interface intellectual property (IP) cores.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukumoto et al. (US 5892944) disclose computer resources constituted in units of two concepts called memory regions and threads, and the management of the operation rights to these memory regions and threads is made according to the data in the form of ACL (Access Control List) which is attached to each of the memory regions and threads (see col. 2, lines 6-11). Therefore, this reference is relevant to the claimed allocating different regions of a memory for each of a first and second instruction group.
England et al. (US 6651171 B1) disclose the concept of certain memory regions being only accessible to certain code (col. 3, lines 65-66). Therefore, this reference is relevant to the claimed allocating different regions of a memory for each of a first and second instruction group.
Ceze et al. (US 20090235262 A1) disclose a shared-memory data structure implemented as a bit mask that, for each memory location, identifies all threads that have accessed that memory location (Figure 15). Therefore, this reference is relevant to the claimed bit indicating a region of memory to which an instruction is accessible. 
Kultursay et al. (US 20110307663 A1) discloses assigning different memories to two groups of memory access instructions (claim 19) which is relevant to the claimed allocating different regions of a memory for each of a first and second instruction group.
Farmahini-Farahani et al. (US 20170046272 A1) disclose partitioning a physical memory address space into a plurality of logical memory address regions each having access permissions (see [0037]). Therefore, this reference is relevant to the claimed allocating different regions of a memory for each of a first and second instruction group.
Sun et al. (US 20180267726 A1) disclose a security memory region and a non-security memory region alongside access permission lists, and generating instructions to permit or not permit access to the memory space (see [0089]). Therefore, this reference is relevant to the claimed allocating different regions of a memory for each of a first and second instruction group.
Weimer (US 20190377574 A1) discloses an instruction including a permission value to be compared with permission values associated with a memory address (see [0001]). Therefore, this reference is relevant to the claimed allocating different regions of a memory for each of a first and second instruction group.
Kim et al. (RIMI: Instruction-level Memory Isolation for Embedded Systems on RISC-V) disclose instruction-level memory isolation, which allows access to sensitive memory only from dedicated instructions (section 4.1), and a register to indicate accessibility of the memory regions by the instructions (section 4.3.1). Therefore, this reference is relevant to the claimed setting and allocating.
Cho et al. (Instruction-Level Data Isolation for the Kernel on ARM) disclose instruction-level data isolation, which entails granting only a confined set of designated memory instructions a permission to access the region, thereby avoiding any redundant overhead for changing the protection state of the safe region (section 1). Therefore, this reference is relevant to the claimed setting and allocating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182